Lane, C. J.
A corporation created for any lawful purpose, is *336invested with such powers as are directly conferred, and likewise with such powers as are necessary to execute its lawful functions, and no more. Beyond this, the grant is to be taken strictly.
A turnpike company, being an association formed to accomplish a useful and public object, ma^ lawfully possess powers to occupy another’s land, on making due compensation, when necessary to accomplish its end. 5 Ohio, 488; 7 Ohio, 112, pt. 2. The charter, therefore, very properly confers authority to acquire a right to the land for the road, and to the materials lying upon it; and where these are insufficient to construct it, the authority is given to take them from the adjoining unoccupied lands. The right to maintain toll-houses is undoubted; but the right to place them on any other land than that devoted to the road, is not conferred by the express terms of the charter, nor is any necessity shown oi believed to exist, for subjecting other property to this purpose.
Judgment reversed.